DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The Examiner has identified the most relevant prior art to the claims in the office action below.  Due to large volume of information submitted by applicant, applicant is required to identify any specific references within the large volume which they may be aware of that may be relevant to the claimed invention.  Due to the large volume only a cursory review of the references cited on the IDS could be performed within the time constraints of examination.  This requirement is necessary since there appear to be a number of references in the large volume that are not at all relevant to the claimed invention, including Levy et al. (US 2008/0269742), Stone et al. (US 2007/0073342) and Triano et al. (US 2006/0064005). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 324-325 and 330-332 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutoit et al. (US 2008/0021453).
 Regarding claim 324, Dutoit et al. disclose an apparatus for coupling an implant positioned inside a bone to a tool positioned outside the bone, the apparatus comprising an implant tail (4) comprising an internally threaded segment (71); and a beveled segment (see figure below); a hollow tubular implant shaft (2) comprising a beveled segment (see figure below) that is configured to mate with the beveled segment of the tail; and a flange (see figure below) positioned inside the hollow tubular implant shaft; and a locking screw (73) comprising a threaded segment (72) that, in operation, slides past the flange inside the hollow tubular implant shaft when the locking screw is inserted into the hollow implant shaft (figure 3c, ¶169); and a shoulder (see figure below) that, in operation, abuts the flange when the locking screw is inserted into the hollow tubular implant shaft (figure 3c)..
    PNG
    media_image1.png
    600
    1287
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 326-328 are rejected under 35 U.S.C. 103 as being unpatentable over Dutoit et al. (US 2008/0021453). 	Regarding claim 326, Dutoit et al. disclose one or more fingers (14) protruding from the beveled segment of the implant tail and one or more indentations (15) on the hollow tubular implant shaft which mate with the fingers (figure 3c) instead of the fingers being on the hollow tubular shaft and the indentations one the implant tail.  
It would have been obvious to one of ordinary skill in the art at the time of filing to have reverse the finger and indentations connection of Dutiot et al. to have the one or more fingers on the hollow tubular implant shaft and the one or more indentations on the implant tail as the device would perform equally well in inhibiting axial movement between the two pieces with the connection reversed. 	Regarding claim 327, Dutoit et al. disclose when the locking screw threadedly engages the tail, the one or more fingers mate with the one or more indentations (figure 3c, ¶169). 	Regarding claim 328, Dutoit et al. disclose when the one or more fingers mate with the one or more indentations, the hollow tubular implant shaft is rotationallv fixed with respect to the tail (¶169).
329 is rejected under 35 U.S.C. 103 as being unpatentable over Dutoit et al. (US 2008/0021453) in view of Epperly et al. (US 2014/0336715). 	Regarding claim 329, Dutoit et al. fail to expressly teach or disclose that their locking screw is cannulated.
Epperly et al. teach the use of cannulated locking screws (58, figures 3, 16-9 and 150, figures 3, 27-30) for the purpose of joining two segments of an apparatus for coupling an implant (50, figures 3-7) and would perform equally well with a cannulation or without. 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the locking screw of Dutoit et al. to include a cannulation as taught by Epperly et al. as it would perform equally well with a cannulation or without. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775